December 23 , 2010 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: The Dreyfus/Laurel Funds, Inc. (the Registrant) -Dreyfus Core Equity Fund Registration Statement File Nos. 811-5202; 33-16338 Dear Sir or Madam, Transmitted for filing is one (1) copy of an EDGARized version of Post-Effective Amendment No. 120 to the above-referenced Registrants Registration Statement on Form N-1A (the Fund). The Prospectus and the Statement of Additional Information have been marked to show changes from Post-Effective Amendment No. 118, which was filed with the Securities and Exchange Commission (the SEC) pursuant to Rule 485(a) on October 22, 2010 and Part C has been marked to show changes from Post-Effective Amendment No. 119, which was filed with the SEC pursuant to Rule 485(a) on December 20, 2010. This Post-Effective Amendment No. 120 is scheduled to be effective on December 30, 2010. In conformity with Rule 485(b), we have also transmitted a copy of a letter from K&L Gates LLP, counsel to the Fund. Please address any comments or questions to my attention at (212) 922-6906. Sincerely, /s/Liliana Holguin Liliana Holguin Paralegal
